DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.
Applicant’s election without traverse of Group II, Claims 6-10 in the reply filed on October 14, 2021 is acknowledged.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 14, 2021. Claims 1-5 have been withdrawn. Claim 6 has been amended. Claims 11-14 have been added.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “a module, there is an air passage designed in the module”. However, it appears to be a literal translation into English from a foreign document. It is suggested to amend to –a module, wherein the module comprises an air passage-. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “the steel needle is a hollow conduit”. However, it is suggested to amend to –wherein the steel needle is a hollow conduit-.  Appropriate correction is required.
6 is objected to because of the following informalities:  Claim 6 recites the limitation “the vibrating unit is assembled”. However, it is suggested to amend to –wherein the vibrating unit is assembled-.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “it contains”. However, it is suggested to amend to –the vibrating unit contains-.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “the design of air passage contains chamber, board, connect-in space and mist blow- off channel, there is an air outlet designed in the chamber”. However, it is suggested to amend to –the air passage contains a chamber, a board, a connect-in space and a mist blow-off channel, wherein the chamber comprises an air outlet -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "type" in claim 6 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the It is suggested to amend the limitation “needle-type vibrate-to nebulize apparatus” to –needle nebulizer-.
Claim 6 recites the limitation "the vibrating action" in last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the resonant vibration" in last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
The term "sufficient energy" in claim 6 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 8-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 6.
Claim 8 recites the limitation "a tube" in line 4, which renders the claim indefinite because the Examiner is unsure whether the limitation as the same limitation as “elastic tube” recited in claim 7. Therefore, the Examiner cannot proper construe the claim.
Claim 13 recites the limitation "the intake from the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to –an intake from an direction-.
Claim 14 recites the limitation "the rear end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to –a rear end-.
The claims 6-14 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. (US 2021/0100963 A1) in view of Demokritou et al. (US 2017/0298407 A1) and Ivri (US 2013/0206857 A1).
With regard to claim 6, McDonnell discloses a nebulizers comprising: a needle-type vibrate-to-nebulize apparatus (Fig. 1a); wherein, the needle-type vibrate-to-nebulize apparatus comprising: a module (19), there is an air passage (area between baffles 9, Fig. 1b) designed in the module, a module cap (element between reservoir 3 and needle 6, see Fig. 1a), the module cap is assembled at the top of the module (Fig. 1a), a steel needle (6), the steel needle is a hollow conduit, both front and rear ends of the steel needle are coupled with seal units (as shown in Fig. 1a, needle 6 is sealed at both ends by cap of the reservoir 3 and baffle 9), the 
However, McDonnell fails to disclose the needle is a steel needle and the plate is a steel plate.
Demokritou teaches a fluid delivery device comprising a steel needle (212, Para. [0089]).
Ivri teaches a piezoelectric dispenser comprising a steel plate (Para. [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McDonnell, by making the needle and piezoelectric plate out of steel as taught by Demokritou and Ivri, so that the piezo impact does not make the plate and needle “ring” due to dampening of energy (Para. [0205] of Ivri).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Demokritou and Ivri as applied to claim 6 above, and further in view of Lebeda et al. (US 7,168,636 B2).
	With regard to claim 7, the device of McDonnell as modified by Demokritou and Ivri discloses the invention as disclosed in the rejection above. However, McDonnell fails to disclose the peristaltic pump with rollers contains an elastic tube connected with the steel needle.
	Lebeda teaches a peristaltic pump with rollers contains an elastic tube connected with a nozzle (Fig. 2).

	With regard to claim 8, the device of McDonnell as modified by Demokritou, Ivri, and Lebeda discloses the invention as disclosed in the rejection above. McDonnell in view of Lebeda further discloses the nebulizer further comprises: a bottle (3 McDonnell), with essential oil (4 McDonnell), connected with the module (Fig. 1a McDonnell); a tube (18 Lebeda) immersed into the bottle (20 Lebeda) for sucking and supplying fluid to the steel needle by the peristaltic pump with rollers (Fig.2 Lebeda).
	With regard to claim 9, the device of McDonnell as modified by Demokritou and Ivri discloses the invention as disclosed in the rejection above. However, McDonnell fails to disclose the nebulizer further comprises a control board connecting to control the peristaltic pump with rollers and the needle-type vibrate-to-nebulize apparatus.
	Lebeda teaches a control board connecting to control the peristaltic pump with rollers and the needle-type vibrate-to-nebulize apparatus (Fig. 2).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McDonnell, by replacing the peristaltic pump with the controllable peristatic pump (Fig. 2) taught by Lebeda, for the benefit of providing a manually adjustable control to adjust different pump speeds (Col. 8 lines 28-64).
With regard to claim 10, the device of McDonnell as modified by Demokritou, Ivri and Lebeda discloses the invention as disclosed in the rejection above. McDonnell in view of Lebeda further discloses the control board contains a PCB board with micro control units (80 Lebeda), plug-in interfaces and operating buttons (70/84 Lebeda), the PCB board controls the peristaltic pump with rollers (Fig. 2 Lebeda) and the needle-type vibrate-to-nebulize apparatus (McDonnell).



Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752